DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 02/23/2021.   Claims 1-11, 13-27 are pending in the application. As such, Claims 1-11, 13-27 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 02/23/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-11, 13-27 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1-11, 13-27 have been fully considered. In response, the previous rejections under 35 U.S.C. 102(a)(1) and/or 102(a)(2)  are respectfully reconsidered and withdrawn as follows.

Allowable Subject Matter
5.	 Claims 1-11, 13-27 are found allowable over the prior art of record for at least the following rationale. Notwithstanding, the teachings in Mohaghegh et al., (M. Mohaghegh and A. Sarrafzadeh, "Parallel Text Identification Using Lexical and Corpus Features for the English-Maori Language Pair," 2016 15th IEEE International Conference on Machine Learning and Applications (ICMLA), Anaheim, CA, 2016, pp. 910-915, doi: 10.1109/ICMLA.2016.0163), already of record, and hereinafter referred to as MOHAGHEGH, discloses as follows. 
MOHAGHEGH discloses a natural language processing application comprising a sentence mapping approach with capabilities to see e.g., “…find[ing] …pages in the source language that have a corresponding page in the target language…” “…identifying corresponding Wikipedia articles available in both languages…” “…download a dump copy of Wikipedia in the desired source and target languages… database dump of Maori and English….”  “…generat[e] a text file for both the Maori and English version of a page… names were similar except for an extra extension that specifies the language i.e. (.mi) or (.en). So they will be identified as equivalent by their name. From those files, 1360 files were English version and 1390 file were Maori version…,” and furthermore see e.g., “…download data files for linking bilingual pages…” “…proposed algorithm is based on the fact that if two sentences are parallel, then they should contain some alignment at word or phrase level… alignments are usually hidden in a parallel sentence pair, and the task of alignment algorithms is to reveal them…we read the parallel corpora and generate features set for each sentence pair…parallel sentences generate positive data…consider those sentence pairs that have a close length ratio…,” “…accepted Wikipedia document pairs then go to the feature generator (the same component in step a) to generate the feature vector corresponding to the candidate sentence pairs. Each candidate sentence pair has one feature vector. Each feature vector is an input to the classifier. Classifier based on its model then decides whether the input vector is representing a parallel sentence or not. Finally, the sentence pairs of those vectors (See e.g., MOHAGHEGH §§ III, IV, Fig. 2).
Nevertheless, it is earnestly noted that in consideration of the aforementioned presented teachings in MOHAGHEGH, said teachings are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 14, 17, 22, and 27 as specifically recited.
Similarly, dependent Claims 2-11, 13, 16, 25, 26; 15; 18-21; and 23-24; further limit allowable independent Claims 1, 14, 17,  and 22 correspondingly, and thus they are also allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    497
    689
    media_image1.png
    Greyscale
DeNero et al., (U.S. Patent Application Publication: 2013/0275118), hereinafter referred to as DeNERO, discloses  a computer-implemented technique “…comprising…synonym determination module…can determine the synonyms itself… synonym determination module 212 can determine the synonyms for each of the one or more potential translations by applying a clustering (See e.g., DeNERO, Abstract, paras. 39, 40, 43, Figs. 2, 3).  
Please, see additional references in form PTO-892 for more details.
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656